DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This office Action is in response to a communication filed on 01/08/2021, in which claims 1 - 19, excluding the currently cancelled claims, are pending and presented for examination.

Examiner’s remarks
 	This application became abandoned for failure to timely pay the issue fee on or before May 11, 2020 as required in the Notice of Allowance and Fee(s) Due mailed February 11, 2020, which set a period for reply of three (3) months. Accordingly, the application became abandoned by operation of law on May 12, 2020. A courtesy Notice of Abandonment was mailed on June 17, 2020.
 	The application is allowed after being revived for consideration of the Request for Continued Examination (RCE) and submission under 37 CFR 1.114 filed July 01, 2020.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
A method for encoding multimedia content for use in adaptive streaming systems, comprising: 
selecting a first encoding level from a plurality of encoding levels using a media server, where the media server comprises a processor and a memory; 
determining encoding information at a video encoder for a first stream of video data using the first encoding level and the media server, where determining encoding information comprises determining motion estimations for the first stream of video data; 

selecting a second encoding level from the plurality of encoding levels using the media server; and 
encoding a second stream of video data reusing the encoding information determined for the first stream of video data and using the media server, the second stream of video data being independent from the first stream of video data, wherein:
reusing the encoding information comprises scaling the determined motion estimation results for the second stream of video data using the second encoding level; and the second stream of video data comprises a second resolution and a second bitrate.

The Office Action previously rejected claims 1 - 6 and 9 - 19 under 35 USC § 103 as being obvious over Alexander (US 2011/0255555) (hereinafter "Alexander"), in view of Boyce (US 6343098) (hereinafter "Boyce"), and further in view of Sethuraman et al. (US 20080043831 Al) (hereinafter "Sethuraman"). 

Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487